OPINION — AG — ** COMPENSATION — ANNUAL LEAVE ** ABSENT A SPECIFIC STATUTE PROVIDING THEREFOR, A STATE OFFICER IS NOT ENTITLED TO BE PAID FOR ACCRUED ANNUAL LEAVE UPON TERMINATION. A STATE EMPLOYEE CLASSIFIED UNDER THE MERIT SYSTEM IS ENTITLED TO BE PAID FOR ACCRUED ANNUAL LEAVE UPON SEPARATION PURSUANT TO THE RULES OF THE STATE PERSONNEL BOARD, EMPLOYEES CLASSIFIED UNDER CHAPTER 24 OF TITLE 74 WHO ARE NOT CLASSIFIED EMPLOYEES UNDER THE MERIT SYSTEM ARE ENTITLED TO PAYMENT FOR ACCRUED ANNUAL LEAVE PURSUANT TO 74 Ohio St. 1971 708 [74-708], STATE EMPLOYEES WHO ARE NOT CLASSIFIED UNDER EITHER THE MERIT SYSTEM ACT OR SAID CHAPTER 24 MAY NEVERTHELESS BE ENTITLED TO PAYMENT FOR A REASONABLE AMOUNT OF ACCRUED LEAVE UNDER A FORMAL PERSONNEL POLICY RECOGNIZING SUCH COMPENSATION OR PURSUANT TO THE EXPRESS OR IMPLIED PROVISIONS OF THE CONTRACT OF EMPLOYMENT. WHERE THE RIGHT TO PAYMENT FOR ACCRUED LEAVE IS BASED ON AN IMPLIED AGREEMENT, THE EMPLOYEE MUST OVERCOME A PRESUMPTION AGAINST SUCH RIGHT AND NO UNUSED VACATION TIME MAY BE ACCUMULATED FROM PRIOR YEARS. WHERE THE RIGHT OF AN EMPLOYEE TO PAYMENT FOR ACCRUED LEAVE IS ESTABLISHED, SUCH COMPENSATION SHOULD BE RECOGNIZED NOTWITHSTANDING A STATUTORILY SET SALARY OR SALARY RANGE. THE IMMEDIATE FILLING OF A POSITION VACATED BY AN EMPLOYEE TO WHOM PAYMENT FOR ACCRUED ANNUAL LEAVE IS PAID WOULD NOT CONSTITUTE THE FILLING OF MORE THAN ONE POSITION UNDER A STATUTORY LIMIT ON THE NUMBER OF FULL TIME EQUIVALENT EMPLOYEES. THE RESPONSIBILITY FOR APPROVING THE VALIDITY OF PAYROLL CLAIMS IS IN THE ADMINISTRATIVE HEAD OF THE AGENCY SUBMITTING THE CLAIM OR THE DESIGNATED EMPLOYEE, AND THE DIRECTOR OF STATE FINANCE IS NOT ******** AUTHORIZED TO REJECT A CLAIM VALID ON ITS FACE WHICH COMPLIES WITH THE STATUTES GOVERNING THE PROCEDURES FOR SUBMISSION OF CLAIMS TO THE OFFICE OF THE DIRECTOR OF STATE FINANCE. CITE: 74 Ohio St. 1971 708 [74-708], OPINION NO. NOVEMBER 15, 1960, 62 Ohio St. 1971 41.23 [62-41.23], OPINION NO. 71-110, OPINION NO. 70-242 (JOE C. LOCKHART)